ORDER

PER CURIAM.
Appellant, Tyrone Henderson, appeals the judgment of conviction entered by the Circuit Court of St. Charles County after a jury found him guilty of two counts of drug trafficking in the first degree, RSMo section 195.222 (Cum.Supp.1992). Appellant also appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We affirm.
*264We have reviewed the briefs of the parties and the legal files and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. We further find the judgment denying the Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rules 30.25(b) and 84.16(b).